Dismissed and Memorandum Opinion filed August 31, 2006







Dismissed
and Memorandum Opinion filed August 31, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00860-CV
____________
 
PATSY SMITH, Individually and on
Behalf of the Heirs and Beneficiaries of ELEANOR STERLING GREEN MOORE,
Appellant
 
V.
 
MARINER HEALTH CARE OF NASHVILLE,
INC., MARINER POST-ACUTE NETWORK, INC., LIVING CENTERS OF TEXAS, INC., and LCA
OPERATIONAL HOLDING CO., Appellees
 

 
On Appeal from the 400th District Court
Fort Bend County,
Texas
Trial Court Cause No. 02-CV-127471
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 19, 2004.  On August 24, 2006, appellant
filed a motion to dismiss the appeal because the case has been settled. See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed August
31, 2006.
Panel consists of Justices Hudson, Frost, and Seymore.